 I)6l('lSIONS (1: NATIONAI. LABOR REL.ATIONS BOARIEngineered Apparel, Incorporated and AmalgamatedClothing & Textile Workers Union, AFL-CIO.Case 17-CA 8381June 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn March 12, 1979. Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedcross-exceptions and a supporting brief and a brief insupport of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, Engineered Apparel,Incorporated, Monett, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEHENRY L. JALETE, Administrative Law Judge: This pro-ceeding involves allegations that Respondent EngineeredApparel, Incorporated, engaged in independent conductviolative of Section 8(aXI) and discharged four employeesin violation of Section 8(a)(1) and (3) of the Act. The pro-ceeding was intitiated by a charge filed by the above-namedUnion on June 28, 1978.' Pursuant thereto, complaint is-sued on July 28. On August 24 an amended charge was filedto conform the charge to the matters discovered in the in-vestigation and alleged in the complaint. On December 20and 21 a hearing was held before me in Joplin. Missouri.'I Unless otherwise indicated, all dates are in 1978.2 After the close of hearing, Respondent's attorney, Holland. withdrewfrom the case, and Ellis & King entered an appearance and filed a brief.Upon the entire record.' including m observation of thewitnesses, and atter due consideration of' the briels of theparties. I hereby make the fillowing:FINI)IN(iS OF A( II. Ill I A('ILAI SI IINGRespondent is a New Jersey corporation engaged in themanufacture of wearing apparel at facility at Monett.Missouri.4At the times relevant herein, it employed ap-proximately 65 employees, and Robert Kalb was plantmanager.On June 8 employees Diane Stockton. Jean Smith. andAnn Cullers attended a meeting at the city park, where theymet with an official of the Union, discussed organizing em-ployees of Respondent. and signed union cards and re-ceived authorization cards for distribution to other employ-ees. Thereafter, they solicited employees to sign cards at thefactory and the factory parking lot.On June 14 the three employees and Alba Butler.5whohad signed a card on June 12. were discharged. Those dis-charges. and conduct hereinafter described. are alleged tohave been violative of the Act.II. 1Ht1 Al.l E(;fDi) UNFAIR ABOR PRA( I fISA. 77The Alleged Inlerf'rence. Rslraint, (land CocrcionThe complaint alleges that on June 14 and 16, plant man-ager Kalb interrogated employees about their own andother employees' union activities. In support of this allega-tion, General Counsel adduced testimony from Evelyn Gif-ford, an employee of Respondent. that on June 14. at about2:30 p.m.. she was summoned to Kalb's office and wasasked if she had been solicited to join the Union. She re-plied that she had been solicited by Ann Cullers. He askedher if Alba Butler. Janice Brown, or Trish Nolan had talkedto her, and she said "No." She told him, however, that JeanSmith and Diane Stockton had talked about the Union.Gifford's testimony was uncontradicted and is credited.Gifford gave an extremely favorable impression lor candorand truth.The allegation relative to interrogation on June 16 isbased on uncontradicted testimony of Carolyn O'Dean,which I credit. that she was summoned on that date toKalb's office, where Kalb told her he heard there had beena union meeting the night before, and he asked her w hethera lot of people had been there and whether there had beenanybody from the press area. O'Dean refused to tell him.and Kalb mentioned a few names. O'Dean still would notanswer, and he said, "What in the hell is going on?"After close of hearing. General Counsel offered as G.C. Exh. 17 an evalu-ation form of alleged discriminatee Ann ullers which attorney Hollandhad inadvertently failed to produce at the hearing and which was discoveredlater. General Counsel gave notice of the offer to all counsel. There being noobjection. G.C. Exh. 17 is received in evidenceI Jurisdiction is not in issue. Respondent admits that II meets the Board'sdirect inflow standard for the assertion o jurisdiction.'Subsequent to her discharge. Alba Butler married and became Alba But-ler Williams. Except in the remedy section, she will be referred to herein asAlba Butler.243 NLRB No. 1166 ENGINEEREDI APPAREl.. IN(CORPORATFI) O'Dean then told him the employees were dissatisfied witha rating system that had been instituted and were tired ofbeing run over.Respondent's only defense to the foregoing is that theconversations were of a friendly and noncoercive characterand de minimis. The defense has no merit. The interrogationhad no legitimate purpose. the employees received no assur-ances against reprisal, and, as shown below, they occurredin the context of four unlawful discharges. Whether Giffordand O'Dean felt threatened is immaterial (although O'Deansignificantly refused to name employees): the test iswhether the interrogations tended to coerce. They clearlydid.General Counsel contends that Kalb's remark to O'Deanon June 16 that he heard there had been a union meetingthe night before created the impression of surveillance ofthe union activities of the employees. I agree. There is noshowing that the matter of a union meeting was commonknowledge, nor did Kalb tell O'Dean how he had acquiredhis information. In the circumstances, including the factthat the remark occurred in the course of an unlawful inter-rogation, I find that the remark created the impression ofsurveillance and was violative of Section 8(aX I) of the Act.The complaint alleges that on June 14 Kalb threatened toclose the facility if the employees selected the Union astheir collective-bargaining representative. This allegation isbased on the uncontradicted and credited testimony of Gif-ford that in her conversation with Kalb on that date asdescribed above, Kalb stated that where unions have comein, plants have closed down.I find that this remark by Kalb. wholly gratuitous, in thecontext of unlawful interrogation, and not predicated onthe financial circumstances of Respondent, constituted animplied threat that Respondent would close its facility ifemployees selected the Union to represent them.The complaint alleges that on June 15 Thelma Brattin.an admitted supervisor, threatened employees with dis-charge if they engaged in union activities. The allegation ispredicated on uncontradicted testimony of O'Dean that onthat date she asked Brattin if she knew about the fight thenight before (there was a fracas between Kalb and Cullerson June 14, when Cullers was discharged), and Brattin said"No." O'Dean described what had happened, and Brattinremarked that Cullers should have controlled herself.O'Dean agreed, but observed that under certain circum-stances people lose their cool. She then told Brattin aboutreceiving her raise, and Brattin said: "See, it pays to keepyour mouth shut. If a few more people don't settle downand keep their mouth shut four more are going out thedoor."I find that this remark constituted an unlawful threat ofdischarge. The record indicates that the employees who en-gaged in union activities-in particular, Ann Cullers-werevocal about their complaints about wages. As indicated be-low, they were unlawfully discharged. As O'Dean's testi-mony indicates, she was aware of the discharges. In all thecircumstances, the remark of Brattin cannot be construedas other than an unlawful threat of discharge.The complaint alleges that on June 16 Kalb solicited em-ployee grievances and impliedly promised to remedy them.The allegation is based on O'Dean's testimony describedabove. While Kalhb may be said to have solicited grievancesin asking O'Dean. "What in the hell is going on?" I find noimplied promise in the conversation to support a finding ofa violation. As a matter of fact. Kalb followed up this con-versation with another one with O'Dean on the same day.where he asked her again. "What the hell is going on'?" andO'Dean repeated the complaints about the rating system.Kalb defended the system, but O'Dean said that neverthe-less, it made the employees mad, adding. "Well, Mr. Kalhb,you can't change people." Kalb rejoined: "Oh. you canchange people. You can change them all right." As hewalked away, he said, "But I am not going to tell you how.now." In my judgment. If Kalhb implied anything. it wasreprisals, not promises, and his remarks confirm my findingthat the earlier conversation contained no implied promise.'The complaint alleges that Respondent violated Section8(a)() of the Act by the conduct of one Cathy Cassity. analleged supervisor and agent. Respondent denied C('assitywas a supervisor, and General Counsel adduced no evi-dence to support a finding that Cassity was a supervisorwithin the meaning of Section 2(11) of the Act. G(eneralCounsel argues that Cassity occupied a special position asengineering aide whereby employees could reasonably be-lieve she was speaking and acting on behalf of' managementand was an agent of Respondent. In my judgment. none ofthe duties performed by Cassity were such as to imputeresponsibility to Respondent for her conduct. I shall dismissthe allegations relative to Cassity.B. The Unlasful DischargesI. The FactsAs noted earlier. Ann Cullers, Jean Smith. and DianeStockton attended a union meeting on June 8. signed unioncards, and thereafter solicited employees to sign unioncards. Cullers testified that on Wednesday, June 14, about 3to 4 minutes before 4 p.m.. which was quitting time, Kalbwalked up to her machine, handed her an envelope, andsaid, "You had better open this." When she didn't. he re-peated himself and walked away. Cullers opened the enve-lope and found a letter stating, "In view of your bad feel-ings toward me and the company. I feel it is in our bestinterests that you seek employment elsewhere." Upon read-ing this, Cullers went to Kalb and told him, from a dis-tance, that he owed her an explanation. He said he did not,and she called him an SOB. and he moved toward her. armsand fists waving. Cullers took a swing at him and missed.Cullers asked him why he had given her a 25-cent raise, andhe said that it was to pacify her. He told her she was firedand ordered her off the premises. Cullers insisted on makinga telephone call and eventually was escorted off the prop-erty by police.6 In his brief General Counsel adverts to a conversation between O'Deanand Kalhb on June 19 and contends it supports a finding of a violation. In thisconnection, he suggests that O'Dean was confused. and the June 19 conver-sation occurred on June 16. The suggestion is without support. It is clear thatO'Dean meant June 19. As a matter of fact. the conversation was offered notto establish a violation, but to show animus. As the complaint did not allegethis incident as violative. and the matter was not fully litigated, a finding ofa violation with regard thereto is not warranted.67 FI E(CISIONS ()1: NAIIONAl. I.ABOR R.AIIONS BOARI)At about the same time. Kalb gave Jean Smith an enve-lope containing a letter stating, "You are dismissed fromyour duties at Engineered Apparel for lack of effort towardyour work." Kalb said nothing to her; he just walked away.About the time, the Cullers-Kalb incident described aboveoccurred, and Smith never did talk to Kalb.At about the same time, Diane Stockton was given anenvelope by Kalb which contained a letter stating. "Youare being dismissed from your duties because of your fail-ure to follow instructions of your supervisors." Kalb did notdiscuss this matter with her at all.Alba Butler did not attend any union meetings, but shesigned a union card in the dining area of the plant on June12. and she testified to passing out cards to two other em-ployees. As in the cases of Cullers. Smith, and Stockton.just before 4 p.m. on June 14, Kalb gave her an envelopewith a letter stating, "For a continuing poor attitude towardyour work and company, I feel it in the best interests ofboth of us that you seek employment elsewhere." Kalb didnot discuss the matter with her at all.2. Analysis and conclusionsThe conclusion that the above-named employees weredischarged because of their union activities is so compellingthat detailed analysis of each case seems unnecessary. Thus.the facts set forth earlier show company knowledge, ob-tained by unlawful interrogation, followed by immediatedischarge, in precipitate fashion, during midweek, fr al-leged misconduct or shortcomings of the past, not contem-poraneous with the discharges.These are incontrovertible fcts. Respondent has filed alengthy brief the theme of which is that each of the allegeddiscriminatees gave cause for discharge. This, of course, isnot the test of the legality of a discharge. The existence of'cause for discharge is no defense where the evidence dem-onstrates that the real reason for the discharge is unionactivity.In the case of Ann Cullers, the asserted reason for dis-charge was her "bad feelings" toward Kalb and the Com-pany. Cullers admitted she did not like Kaib. and it is clearshe did not like the Company. However, she was neverwarned that her attitude could lead to her discharge. On thecontrary, on May 30, only 14 days before her discharge. shewas given a 20-cent-per-hour raise. According to Respon-dent, this raise was given to her to improve her attitude.and her attitude did not improve. One can agree that Cul-ler's attitude did not improve with the raise; however, thereis not a scintilla of evidence that her bad attitude was mani-fested by any conduct other than her union activity, and itis clear, and I find, that it was this manifestation of badattitude that motivated Respondent to discharge her.Diane Stockton was employed by Respondent in Marchand worked as a bar tacker. In mid-May she asked for andwas given the job of bundle girl. According to Respondent,she was discharged because of her failure to follow instruc-tions of her supervisors. Stockton admitted to having trou-ble doing the job of bundle girl, but attributed her problemsto the fact that she was receiving directions from two super-visors, Thelma Brattin and Sharon Eden. Eden confirmedthat fact. Despite that, no steps were taken by Respondentto relieve the situation, nor was Stockton warned that herperformance was unsatisfactory. As a matter of fact. super-visor Eden testified she did not discuss Stockton's problemswith Kalb and was not consulted about her termination. Inthis connection, it is noteworthy that Stockton had per-formed satisfactorily as a bartacker and, according to Eden.could have been returned to that job, but the matter wasnever considered. In light of all these circumstances, theconclusion that the asserted reason for discharge is pre-textual is compelling.According to her letter of discharge. Jean Smith was dis-charged for "lack of effort toward her work." At the hear-ing this was translated by Kalb into absenteeism plus anincident on June 12. There is no question that Smith had abad attendance record. According to Kalb. he spoke toSmith several times about her absenteeism. Significantly,however, he never warned her that if it continued, it couldbe a ground for discharge. The record indicates, rather. thatabout May 30 she was evaluated, and in Kalb's own words,he told her that just a little less absenteeism and a little bitmore effort would bring her up significantly in earnings.Such testimony does not indicate that continued absentee-ism may result in discharge. In any event, there is no show-ing that after her evaluation Smith was absent a single day.In the circumstances. the assertion that absenteeism was areason fr her discharge cannot be credited.The June 12 incident involved Smith's leaving the plantat about 10:30 a.m. to seek work in Springfield. Missouri.She told her supervisor. Sharon Eden. that she was leavingand left over Eden's objections. Eden reported the matter toKalb. Smith's behavior clearly gave cause for discharge.Yet, it cannot seriously be contended that this was the realreason for the discharge, because Smith worked on bothJune 13 and June 14. without any mention of the incident.Even more important. according to Smith's uncontradictedtestimony, which I credit. about 3:30 p.m. on June 13, Kalband Eden came to her machine to time her. After doing so,they lingered to talk, and Kalb told her that with just a littlemore effort she would really be doing good, and, looking atEden. he laughed and said that Smith was not a bad kidafter all, once one got to know her. Kalb said nothing aboutthe June 12 incident. In the circumstances, the assertionthat the June 12 incident was a reason for her dischargecannot be credited.Al/h Butler was discharged for "a continuing poor atti-tude toward [her] work and company" In testimony. Kalbtranslated that into poor quality of work and not listeningto or wanting to accept instructions. He asserted that herwork had dropped off tremendously and that he had dis-cussed the matter with Butler. However, he could not statewhen this discussion occurred, but admitted it could havebeen as much as 4 weeks before her discharge. Yet. therecord indicates that on May 30 Butler received an evalu-ation which rated the quality of her work at the highestrating for that factor and rated her skill as excellent and hereffort as good, and she was given a 20-cent-per-hour raise.According to Kalb. Butler's work performance fell afterher evaluation. In this connection, he testified to an incidentwhen Butler assertedly did 2 whole days' work incorrectlywithout saying anything to anyone. Butler's supervisor,Nina Hatfield, testified to what it appears was the sameincident, which occurred on June 12, in which Butler assert-68 ENGINEI'RI[) APPAREL. IN(O(RPORA IEI)edly had trouble doing her sewing because she was not fol-lowing instructions to change needles more frequentl. Ac-cepting the testimony of this incident, I cannot credit thetestimony that it was the basis of her discharge. In light ofher recent evaluation: the undisputed fact that while Kalbwas upset over the incident, he gave her no warning (hetestified he "sort of appealed" to here hut rather dischargedher without explanation 2 dass later, a few hours after in-terrogating Gifford about Butler's participation in unionactivity: and the fact that her discharge occurred in con-junction with three other discharges herein ound unlawful.the conclusion is warranted, and I find, that the assertedreason for discharge was false, and the real reason was But-ler's union activity.Ill. rH IFtl ()01 O ti F UNFAIR I Bi)R PRA( 11( IS t'P'i)N( ()MMI R IThe activities of Respondent set forth in section I11,above, occurring in connection with its operations as de-scribed in section I, above, have a close, intimate, and suh-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the ree flow thereof.TtI RMI-I)YHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that Respondent discharged Ann (Cul-lers, Jean Smith, Diane Stockton, and Alba Butler Williamsbecause of their activities on behalf of Amalgamated Cloth-ing & Textile Workers Union, AFL-CIO, I shall order it tooffer them immediate and full reinstatement to their formerjobs or, if such jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges, and to make them whole for any lossof earnings they may have suffered by reason of their un-lawful discharge, by payment to them a sum of moneyequal to that which they normally would have earned aswages from the date of their discharge to the date of theoffer of reinstatement, less net earnings, with interestthereon to be computed in the manner described in F. WWoolworth Company. 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977) 7In his brief, General Counsel requests that the backpayfound to be due the discriminatees herein be computed atan interest rate of 9 percent per year on the ground thatrecent financial events warrant a reconsideration of FloridaSteel Corporation, supra. In my judgment, there is merit tothe arguments of General Counsel; however, it appears tome that such arguments must be addressed to the Boardrather than to an administrative law judge. For that reasonthe request is denied.'See. generally, Iris Plumbing & Heating Co., 138 NLRB 716 (1962)('ON( I't.SIONS ()I LAwI. Engineered Apparel, Incorporated, is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Amalgamated Clothing & Textile Workers Union,AFI, ('10, is a labor organization within the meaning of'Section 2(5) of the Act.3. B interroga ting employees about union activities,creating the impression of' surveillance of the union activi-ties of its employees. threatening to close the facilit? if em-ployees select the Union as their collective-bargaining rep-resenlatie, and threatening employees with dischargebecause of their union activities, Respondent engaged in.and is engaging in, unfair labor practices within the mean-ing of Section 8(a)( I) and Section 2(6) and (7) of the Act.4. By discharging Ann Cullers, Jean Smith. Diane Stock-ton, and Alba Butler Williams because of their union activi-ties, Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)( 1 ) and(3) and Section 2(6) and (7) of the Act.Upon the t;,oregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 1O(c) ofthe Act I hereby issue the following recommended:ORDER'Respondent, Engineered Apparel. Incorporated. Monett,Missouri, its officers, agents, successors, and assigns. shall:I. Cease and desist from:(a) Interrogating employees about union activities in amanner or under circumstances constituting interferencewith, restraint, and coercion of employees in the exercise ofrights guaranteed b Section 7 of the Act.(b) Threatening employees with discharge because ofttheir union activities.(c) Threatening to close its facility if employees select theUnion to represent them.(d) Creating the impression of surveillance by telling em-ployees that it knows about a union meeting attended byemployees.(e) Discouraging membership in, or activities on behalfof' Amalgamated ('!othing & Textile Workers Union,AFI, C10, or any other labor organization of its emplo-ees, by discharging employees because of their activities onbehalf thereof or otherwise discriminating in regard to theirhire or tenure of employment or any terms or conditions ofemployment of its employees.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization. to form. join, or assist labor organizations: tobargain collectively through representatives of their ownchoosing: and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion guaranteed by Section 7 of the Act or to refrain fromany or all such activities.I In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become tsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes69 i)lI('ISI()NS O1 NATIONAI. ABOR RA'l IONS BARI)2. Take the following afftirmative action designed to ef-fectuate the policies of the Act:(a) Oifer Ann ('ullers Jean Smith. I)iane Stockton. antiAlba Butler Williams immediate, lull, and unconditionalreinstatement to their former jobs or, i' such jobs no longerexist, to substantially equivalent positions, without preJu-dice to their seniority or other rights and privileges, andmake them whole for any loss of' pay they may have sullfered by reason of the discrimination against them by pay-ment to them of a suni of money equal to the amount theynormally would have earried as wages rom the date of theirdischarge to the date of their reinstatement in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theNational L.ahor Relations Board and its agents. for exami-nation and copying, all payroll records, social security pay-ment records, timecards personnel records and reports, andall other records relevant and necessary to the determina-tion of amounts of hackpay due under the terms of thisrecommended Order.(c) Post at its Monett, Missouri. licility copies of theattached notice marked "Appendix."' Copies of said notice.on forms provided by the Regional Director for Region 17,after being duly signed by Respondent's representative.shall be posted by it immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notilfy the said Regional Director, in writing, within20 days from the date of this Decision, what steps Respon-dent has taken to comply herewith.The allegations of the complaint herein found not to havebeen established by a preponderance of the evidence arehereby dismissed.9 In the event that this Order is enforced by a Judgment o a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United Stales (ourt of Appeals Enfircing an Order of the NationalLabor Relations Board."APPEN DIXNo -I T i t Mi (t)YII ;sPOStI it) BIY ()RI)I-R (OI- IIINAII()NAl .A()R Rh AI()NS BOtARI)An Agency of the United States overnmentAfter a hearing in which both sides had the opportunity topresent their evidence. the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice.W: A11 I NI question employees about their unionactivities.Wli 11l N)I tell employees that we know of aunion meeting having been held and create the impres-sion that we are engaging in surveillance of their unionactivities.Wi will NI threaten lo close the facility if theemployees select Amalgamated ('lothing & TextileWorkers Union, AFIL ('10, to represent them.W Wi t.I NOI threaten employees with discharge ifthey engage in union activities.WI Willt Not discharge employees because of theiractivities on behal of Amalgamated Clothing & ex-tile Workers Union. AFL ('10. or any other labor or-ganizaton.Wi Will Not in any other manner interfere with.restrain, or coerce our employees in the exercise ofIrights guaranteed them under Section 7 of the Na-tional abor Relations Act, as amended.WI. wii.. offer to reinstate Ann Cullers, Jean Smith.Diane Stockton. and Alba Butler Williams to their for-mer jobs or, if such jobs no longer exist, to substan-tially equivalent jobs. and wt: witi. make them wholeby paying them the wages which they lost because wedischarged them unlawfully.You are free to become, and remain members of Amalga-mated Clothing & Textile Workers Union. AFL ('IO, orany other labor organization.EN(iINI+IRII) AIPPARIIL, IN( ORPORA I ID70